Citation Nr: 1147081	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel







INTRODUCTION

The Veteran served on active military duty from July 1966 to June 1969.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO continued the prior rating for hearing loss.  

In June 2006, the Veteran was actually being rated for bilateral hearing loss, but in the same rating decision the RO proposed to sever service connection for the right ear.  In September 2006, the RO severed service connection for right ear hearing loss.  The left ear remained service-connected.  The Veteran filed a March 2007 notice of disagreement to the severance, but did not file an appeal for the severance issue after the August 2008 statement of the case.  As a result, the severance is not on appeal.  

In his August 2008 appeal, the Veteran requested a Board hearing.  In a June 2010 statement, the Veteran withdrew his request for a Board hearing.  


FINDING OF FACT

In an August 2009 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an increased rating for left ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable rating for left ear hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In an August 2009 statement, the Veteran stated he understood that nature of his claim for an increased rating and that he was satisfied with the noncompensable (zero percent) rating assigned for his left ear hearing loss.  He stated that when his hearing got worse he would file for an increase.  

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. Recognition is given to the fact that the Veteran's representative submitted a statement in November 2011 that suggests a continuation of the appeal.  Such is not the case.  Indeed, in Hanson v. Brown, 9 Vet. App. 29, 31 (1996) the United States Court of Appeals for Veterans Claims (Court) clearly held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  The Veteran has withdrawn his appeal regarding a compensable rating for left ear hearing loss; and, hence, there remains no allegation of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed. 

ORDER

A compensable rating for left ear hearing loss is dismissed without prejudice.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


